DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 05/04/2022. Claims 1-5, 6-11, 14 and 17-20 are amended. Claims 1-20 are currently pending.
The objection to claims 1, 7, 11, 17 and 20 has been withdrawn due to applicant’s amendment.
The rejection of claims 4-5 and 9-20 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/04/2022, with respect to the rejection(s) of claim(s) 11, 13 and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by McBride; claims 1-8 under 35 U.S.C. 103 as being unpatentable over McBride in view of Bowers; claim 12 under 35 U.S.C. 103 as being unpatentable over McBride; claim 14 under 35 U.S.C. 103 as being unpatentable over McBride in view of Steinman; claims 9-10 under 35 U.S.C. 103 as being unpatentable over McBride in view of Bowers and Min; and claims 17-20 under 35 U.S.C. 103 as being unpatentable over McBride in view of Gaillard, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Christoudias in view of Wakefield, and Christoudias in view of Wakefield and Steinman as discussed below.
Specification
The disclosure is objected to because of the following informalities: Paras. [0018] and [0026] of the published application refer to the same portion of the device as both the “proximal” and “distal” portion of the device, respectively, which is inconsistent.  See also claim interpretation below.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: para. [0024] of the published application describes blade 20 fixed to movement handle 20, which is improper. It is suggested for the phrase to recite blade 20 fixed to movement of handle 30.  
Appropriate correction is required.
Claim Objections
Claims 1-4, 6, 8-11, 14 and 18-20 are objected to because of the following informalities:  
Claims 1-4, 8-11, 14 and 18-20 contain footnotes; it is suggested to remove the footnotes from the claims and incorporate the footnotes into the Remarks section.
In claim 1, line 9, the phrase “a distal end thereof” should read “the distal end thereof” to refer to the distal end of the dull blade previously introduced.
In claim 1, line 10, the phrase “a distal end thereof” should read “the distal end thereof” to refer to the distal end of the sharp blade previously introduced.
In claim 3, line 10, the phrase “a longest curvilinear or linear extent” should read “the longest curvilinear or linear extent” to refer to the extent of the second handle previously introduced.
In claim 6, line 3, the phrase “a spine, a longest extent of which is curvilinear” should read “the longest curvilinear extent including a spine” or similar language to refer to the curvilinear extent of the dull blade previously introduced.
In claim 11, line 3, the phrase “moveable towards and away” should read “the first and second blade movable towards and away” or similar language.
In claim 11, line 9, the phrase “said a rotation” should read “a rotation” or similar language.
In claim 11, line 12, the phrase “a proximal and a distal end thereof” should read “the proximal and the distal end thereof”.
Appropriate correction is required.
Claim Interpretation
It is noted the instant spec. uses inconsistent terminology when referring to the proximal and distal end of the device (see para. [0018] referring to two blades on a proximal end of the device, para. [0026] describing fig. 6 depicting the dull blade abutting the extreme distal end of the finger), such that “proximal” and “distal” have both been used to refer to the same portion of the device. For examination purposes, examiner is interpreting the term “proximal” to refer to the end furthest from the user, and “distal” to refer to the end closest to the user, which is noted to be opposite from the conventional meaning of the terms and appears to be consistent with the claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the claim recites “wherein each of an entirety… is simultaneously rotatably movable”. Para. [0021] of the instant spec. describes rotatable movement of each blade with respect to each other, but fails to describe each blade including simultaneous rotatable movement with respect to each other. Further, the drawings do not provide adequate support for how simultaneous rotatable movement would occur, since the disclosure describes each blade rotatable with respect to each other but does not describe simultaneous rotatable movement of the blades. Therefore, claim 1, and claims dependent therefrom, lack written description support, since the instant spec. fails to provide support for simultaneous rotatable movement of the sharp blade and the dull blade.
	Regarding claim 2, the claim recites “wherein said curvilinear extent of said dull blade comprises substantially a majority thereof; wherein said curvilinear extent of said sharp blade comprises substantially an entirety thereof”. The instant spec. discloses each blade including a curvilinear component (para. [0018] of published application), but does not describe how much of each blade is curvilinear, and since the drawings are not drawn to scale and each blade includes other linear components, claim 2 lacks written description support.
	Regarding claim 4, the claim recites “while a distance between said joint and substantially every point of said sharp blade is substantially unchanged”. Figures 4-5 depict an angle of the sharp blade, however, the figures do not provide support for distance or length of structures since they are not drawn to scale. Further, the disclosure does not describe a distance between the joint and another structure, or substantially every point being substantially unchanged. Therefore, claim 4 lacks written description support, since the instant spec. fails to provide support for a distance between the joint and substantially every point of the sharp blade is substantially unchanged.
	Regarding claim 6, the claim recites “two substantially identical spaced-apart side flanges”. Para. [0025] of the published application describes the dull blade including side flanges 22 extending from the spine at a 90 degree angle, however, the disclosure fails to provide support for the side flanges being substantially identically spaced-apart. The figures do not show distance or lengths to scale and the disclosure is silent to spacing between the flanges, therefore, claim 6 lacks written description support because the instant spec. fails to provide support for the claim limitation, specifically the flanges having identical spacing.
	Regarding claim 8, the claim recites “an entirety of a unitary component comprising said sharp blade”. The instant spec. does not describe a unitary component comprising the sharp blade, and since the device is made up of multiple structures, the disclosure fails to provide support for a unitary component, defined in the Merriam-Webster dictionary as “having the character of a unit: undivided, whole”. Since the instant spec. does not describe a unitary component or any components the sharp blade may be included in as a unit, claim 8 lacks written description support.
	Regarding claim 9, the claim recites “wherein a greatest distance between said dull blade at said proximal edge of said toenail or fingernail and said sharp blade moving along said toenail or fingernail is at least equal to a length between said proximal edge of said nail and an opposite edge thereof”. Figures 6-7 depict the device in use, but fail to provide written description support for a specific distance between the dull blade and an edge of a toenail/fingernail as claimed, since the drawings are not drawn to scale and nail length can be widely varying depending on the type of nail. Further, the instant spec. does not describe any distance between the dull blade and a secondary structure. Therefore, claim 9 lacks written description support, since the instant spec. fails to provide support for a distance between the dull blade and a secondary structure as claimed, or a length between the sharp edge and a secondary structure.
	Regarding claim 10, the claim recites “wherein said fingernail or toenail is in a plane parallel to said XY plane”. Figure 6 depicts the device in use, but fails to provide support for the fingernail or toenail lying in a plane parallel to the XY plane, since the drawings are not drawn to scale and does not depict two separate planes as claimed. Further, para. [0027] of the published application describes tangential movement of the sharp blade across a top surface of a nail, but fails to describe which plane the nail lies in. Therefore, claim 10 lacks written description support, since the instant spec. fails to provide support for the fingernail or toenail being in a plane parallel to the XY plane.
	Regarding claim 11, the claim recites “wherein said angle offset is caused by said a rotation of a portion of said first blade between a proximal and a distal end thereof”. Para. [0021] of the published application describes rotation of the first and second blades relative to one another around the fulcrum or pivot joint 50, however, the instant spec. does not describe a portion between a proximal and distal end of the first blade rotating to cause an angle offset as claimed. The first and second blades are capable of rotating around the pivot joint positioned at one end of the blades, but the instant spec. does not describe a portion between the proximal and distal ends rotating/serving as a source of rotation to cause an angle offset. Therefore, claim 11 and claims dependent therefrom lack written description support.
	Regarding claim 14, the claim recites “wherein the shape of said first blade is a semi-ellipse lying within a single plane”. Para. [0003] describes movement of the blades within the same plane, rotating or extending within the same plane, but fails to provide support for the first blade lying within a single plane. Therefore, claim 14 lacks written description support.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “wherein each of an entirety of… is simultaneously rotatably movable”. It is unclear how each blade would be rotatably movable towards and away from each other, since the claim currently distinguishes movement of each blade by itself. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the dull blade and the sharp blade movable with respect to each other. It is suggested to remove the term “each of” from the claim limitation, such that the claim limitation read “wherein an entirety of said dull blade… and an entirety of said sharp blade”.
	Further, the claim recites “simultaneously rotatably movable”. It is unclear how the blades are simultaneously rotatably movable, since the instant spec. discloses movement of the blades with respect to each other, but does not disclose simultaneous movement of the blades with respect to each other. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to movement of the dull blade and the sharp blade with respect to each other.
	Regarding claim 2, the claim recites “said longest linear extent of said sharp blade”. There is insufficient antecedent basis for this limitation in the claim, since a longest linear extent of the sharp blade has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a longest linear extent of the sharp blade.
	Further, the claim recites “said curvilinear extent of said sharp blade”. There is insufficient antecedent basis for this limitation in the claim, since a curvilinear extent of the sharp blade has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a curvilinear extent of the sharp blade.
	Regarding claim 4, the claim recites “while a distance between said joint and substantially every point of said sharp blade is substantially unchanged”. It is unclear what distance the claim is referring to, since the drawings are not drawn to scale and the disclosure does not provide a specific distance between the joint and a secondary structure. Further, it is unclear what the phrases “substantially every point” and “substantially unchanged” encompass- it is unclear what distance/structure is substantially unchanged, and the use of the term “substantially” with “unchanged” and “every point” renders the claim indefinite, such that it is unclear what a substantial portion of “every point” is, or a substantial “unchanged” distance. Therefore, the scope of the claim is indefinite. For examination purposes, the claim limitation is interpreted to refer to a distance between the joint and a point of the sharp blade being constant.
	Regarding claim 8, the claim recites “an entirety of a unitary component comprising said sharp blade”. It is unclear what the term “unitary component” is referring to, since the instant spec. does not describe a unitary component or the sharp blade included within a unitary component. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the sharp blade as a component of the device.
	Regarding claim 9, the claim recites “wherein a greatest distance between said dull blade at said proximal edge of said toenail or fingernail and said sharp blade moving along said toenail or fingernail is at least equal to a length between said proximal edge of said nail and an opposite edge thereof”. It is unclear what distance is claimed, since the instant spec. does not describe any distance between a dull blade/sharp blade and a secondary structure, the drawings are not drawn to scale, and nail length is an arbitrary length which could widely vary depending on the nail of the patient/subject. Therefore the drawings do not accurately represent the claimed distance or length. Therefore, the scope of the claim is indefinite.
	Regarding claim 10, the claim recites “wherein said fingernail or toenail is in a plane parallel to said XY plane”. It is unclear which plane is being referred to or how that plane is parallel to the claimed XY plane, since the instant spec. fails to disclose a parallel plane and the drawings are not drawn to scale- therefore it is unclear which plane the fingernail/toenail lies in. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the fingernail or toenail lying in any plane.
	Regarding claim 11, the claim recites “said first and second blade”. There is insufficient antecedent basis for this limitation in the claim, since a first and second blade have not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a first and second blade.
	Further, the claim recites “at a distal end thereof” in line 4. It is unclear whether the phrase is referring to the distal end of the first blade, the second blade, both blades, or a separate structure. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the distal end of either the first blade or the second blade.
	Further, the claim recites “a distal end thereof” in line 10. It is unclear whether the phrase is referring to the distal end previously recited or a new, distal end. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the distal end of the first blade previously recited.
	Regarding claim 14, the claim recites “wherein the shape of said first blade is a semi-ellipse lying within a single plane”. It is unclear how the first blade would only lie within a single plane, since there are infinite planes and the nature of the device would cause it to lie in more than one plane. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the first blade having at least a portion extending with a single plane.
	Claims 3, 5-7, 12-13 and 15-20 are indefinite due to their dependencies on indefinite base claims 1 and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Christoudias (US 6176866 B1) in view of Wakefield (US 2005/0257375 A1).
	Regarding claim 1, Christoudias discloses (abstract; col. 3 line 44-col. 4 line 58; figs. 1a-4d) a scraping device (scissor includes cutting edges capable of scraping, abstract) comprising: 
	a first handle (elongated limb 45, fig. 1a) coupled to a dull blade (dull edge 49 of stationary blade, col. 3 lines 44-55), said first handle and said dull blade each having a longest curvilinear or linear extent extending generally in an XY plane (figs. 1a-1c depict a longest linear extent of stationary blade 42 within an XY plane); 
	a second handle (elongated limb 44) coupled to a sharp blade (sharp edge 48 of blade 41, col. 4 lines 44-55), said second handle having a longest curvilinear or linear extent extending generally in said XY plane (includes linear extent extending within the XY plane, figs. 1a-1c); 
	a joint (pinned at 43), comprising a single fulcrum point (figs. 1a-1c), located at a distal end of each of said dull blade and said sharp blade (figs. 1a-1c);  
	wherein said sharp blade has a cutting edge outside of said XY plane in an XZ plane (mobile spring blade 41 twisted into separate plane, col. 1 line 59-col. 2 line 27; figs. 1a-1c) while said dull blade has a dull edge within said XY plane (figs. 1a-1c).
	However, Christoudias fails to disclose wherein each of an entirety of said dull blade, from a proximal end thereof to a distal end thereof, and an entirety of said sharp blade, from a proximal end thereof to a distal end thereof, is simultaneously rotatably movable towards and/or away from each other in said XY plane by rotating said joint.
	Wakefield teaches (abstract; para. [0011]), in the same field of endeavor, nail clippers including first and second legs (110 and 150), an entirety of the first leg and an entirety of the second leg rotatably movable in an XY plane by rotating a joint (first and second cutting legs rotatably movable with respect to each other via rotation point 199, para. [0011]), for the purpose of providing the capability of rotating the device between an open and closed position, enabling the operator to reduce the mobility of the digit while cutting the nail (para. [0013]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Christoudias’ device with the rotatable movement of each blade, as taught by Wakefield, in order to enable the operator to reduce the mobility of the digit while cutting a nail when desired.
	Regarding claim 2, Christoudias (as modified) teaches the device of claim 1. 
	Christoudias further discloses wherein: said longest linear extent of said sharp blade is designed to be twisted in and out of said XY plane (stationary blade includes sharp edge 48 including linear component along at least a portion of edge, annotated fig. 1a, which is twisted in and out of XY plane during use, figs. 1a-1c); wherein said curvilinear extent of said sharp blade comprises substantially an entirety thereof (figs. 1a-1c); and a curvilinear extent comprising a portion of the dull blade (annotated fig. 1c).
	However, with respect to the cited embodiment, Christoudias (as modified) fails to teach wherein said curvilinear extent of said dull blade comprises substantially a majority thereof.
	It appears that the device of Christoudias (as modified) would operate equally well with the claimed curvilinear extent comprising substantially a majority of the dull blade, since the dull blade includes a curvilinear extent and functions in accordance with sharp blade to effect a cutting action. Further, applicant has not disclosed that the curvilinear extent extending along substantially a majority of the dull blade as claimed solves any stated problem or is for any particular purpose, indicating simply that the dull blade can be curvilinear (para. [0018] of published application).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Christoudias (as modified) to include a curvilinear extent along substantially a majority of the dull blade because it appears to be an arbitrary design consideration which fails to patentably distinguish over Christoudias (as modified).

    PNG
    media_image1.png
    668
    259
    media_image1.png
    Greyscale

Annotated Figure 1A of Christoudias

    PNG
    media_image2.png
    648
    554
    media_image2.png
    Greyscale

Annotated Figure 1C of Christoudias
Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Christoudias in view of Wakefield as applied to claim 1 above, and further in view of Steinman (US 3680210) (previously of record).
	Regarding claim 3, Christoudias (as modified) teaches the device of claim 1. 
	Christoudias further discloses wherein said sharp blade is permanently turned relative to said XY plane with said second handle having a longest curvilinear or linear extent extending generally in said XY plane (mobile spring blade 41 includes twisted sharp edge 48, which would include sharp edge 48 being permanently turned relative to the XY plane while elongated limb 44 includes a linear portion extending within XY plane, since sharp edge 48 includes continuous rotation that would be permanently turned relative to XY plane, which would remain at this angle during at least 100 uses and is therefore consistent with applicant’s definition of “permanently”, para. [0022] of published application, col. 1 line 58-col. 2 line 3; figs. 1a-1c of Christoudias).
	However, Christoudias (as modified) fails to teach wherein said sharp blade further comprises: a semi-elliptical portion; and a curvilinear flange; wherein said semi-elliptical portion comprises a cutting edge at a straight edge thereof; wherein said curvilinear flange extends along a majority of a curvilinear edge of said semi-elliptical portion.
	Steinman teaches (col. 2 line 52-col. 3 line 10; figs. 1-3), in the same field of endeavor, nail clippers including a sharp blade (26), wherein the blade further comprises a semi-elliptical portion (blade portions come together to form elliptical cavity, therefore each blade include semi-ellipse shape, col. 2 lines 52-62; figs. 1-3) and a curvilinear flange (annotated fig. 3), wherein the semi-elliptical portion comprises a cutting edge at a straight edge thereof (blade portions include cutting edge defined by upper and lower surfaces, col. 2 lines 52-61; annotated fig. 3), wherein the curvilinear flange extends along a majority of a curvilinear edge of the semi-elliptical portion (flange of elliptical cavity which extends along blade 26, fig. 3), for the purpose of simulating the general curvature of the toenail of an average user (col. 2 lines 52-62).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Christoudias’ (as modified) the sharp blade to include a semi-elliptical portion as claimed, as taught by Steinman, in order to simulate the general curvature of the toenail of an average user.

    PNG
    media_image3.png
    505
    534
    media_image3.png
    Greyscale

Annotated Figure 3 of Steinman
	Regarding claim 4, Christoudias (as modified) teaches the device of claim 3. 
	However, Christoudias (as modified) fails to teach wherein an angle of said sharp blade to said XY plane is between 25 and 35 degrees while a distance between said joint and substantially every point of said sharp blade is substantially unchanged.
	Christoudias (as modified) teaches that the angle of the cutting edge of the sharp blade needs to be optimized to be “continuously maintained in rotation around the fixed axis of… the rigid blade” (col. 1 line 59-col. 2 line 3). As seen in figs. 1-3, the cutting edge penetrates the plane of the opposing blade at the cutting point, and as such the angle of the sharp blade is disclosed to be a result effective variable in that changing the angle of the sharp blade affects the cutting point and penetration of the plane of the opposing blade. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Christoudias (as modified) by making the angle of the sharp blade to be between 25 and 35 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Christoudias (as modified) further teaches a distance between said joint and substantially every point of said sharp blade is substantially unchanged (distance between pin 43 of Christoudias and at least one point of blade 41 remains constant, since there is no intervening structure causing the blade 41 to deform during use, figs. 1a-1c of Christoudias).
	Regarding claim 5, Christoudias (as modified) teaches the device of claim 4.
	However, Christoudias (as modified) fails to explicitly teach wherein said angle of said sharp blade is 30 degrees.
	Christoudias (as modified) teaches that the angle of the cutting edge of the sharp blade needs to be optimized to be “continuously maintained in rotation around the fixed axis of… the rigid blade” (col. 1 line 59-col. 2 line 3). As seen in figs. 1-3, the cutting edge penetrates the plane of the opposing blade at the cutting point, and as such the angle of the sharp blade is disclosed to be a result effective variable in that changing the angle of the sharp blade affects the cutting point and penetration of the plane of the opposing blade. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Christoudias (as modified) by making the angle of the sharp blade 30 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Christoudias in view of Wakefield as applied to claim 1 above, and further in view of Solomon (US 2127190).
	Regarding claim 6, Christoudias (as modified) teaches the device of claim 1. 
	However, Christoudias (as modified) fails to teach wherein said dull blade comprises: a spine, a longest extent of which is curvilinear; and two substantially identical spaced-apart side flanges, each extending from two longest edges of said spine at a 90 degree angle thereto.
	Solomon teaches (pg. 1, col. 2 line 5-pg. 2, col. 1 line 36), in the same field of endeavor, a surgical cutting instrument including first and second blades (jaws 13 and 14, figs. 3-8), wherein the second blade includes a spine (14 on end of groove 18, fig. 3), a longest extent of which is curvilinear (curvilinear in nature due to forming of groove 18), and two substantially identical spaced-apart side flanges (walls 19 and 23, figs. 3-8) each extending from two longest edges of said spine at a 90 degree angle thereto (extend from end of groove 18 as depicted in figs. 3-8 in a right-angular relation (pg. 1, col. 2 lines 20-25), for the purpose of preventing lateral play between the blades during the cutting operation (pg. 1, col. 2 lines 37-39).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Christoudias’ (as modified) dull blade to include a spine and flanges as claimed, as taught by Solomon, in order to prevent lateral play between the blades during the cutting operation, which would provide a guiding structure during cutting.
	Regarding claim 7, Christoudias (as modified) teaches the device of claim 6. Christoudias (as modified) further teaches wherein said dull blade is adapted to support a ventral side of a finger or toe while said cutting edge of said sharp blade scrapes against a nail on a dorsal side of said finger or toe (following limitation is functional, one of ordinary skill would’ve understood dull blade of Christoudias (as modified) is capable of supporting a ventral side of a finger/toe while the sharp blade scrapes against a nail of a finger/toe, since Christoudias discloses the blades working to perform a cutting operation and would therefore be capable of supporting a secondary structure including a finger/toe during the cutting operation, col. 4 lines 39-47).
	Regarding claim 8, Christoudias (as modified) teaches the device of claim 7. Christoudias (as modified) further teaches wherein said joint allows rotation of said dull blade and said sharp blade only in said XY plane while said cutting edge of said sharp blade is offset from said XY plane in which said first handle, and said second handle, and an entirety of a unitary component comprising said sharp blade occupy (pin 43 allows rotation in an XY plane while sharp blade 41 includes offset angle relative to rest of device, figs. 1-3 of Christoudias).
Claim(s) 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Christoudias in view of Wakefield and Steinman.
	Regarding claim 11, Christoudias discloses (abstract; col. 3 line 44-col. 4 line 58; figs. 1a-4d) a scraping device (scissor includes cutting edges capable of scraping, abstract), comprising: 
	an entirety of said first (blade 41) and second blade (stationary blade 42, figs. 1a-1c), each from a proximal end thereof to a distal end thereof (figs. 1a-1c), said first blade movable towards and away from said second blade by way of a pivot joint at a distal end thereof (movable towards stationary blade 42 via pin 43 encompassing entirety of blade 41, figs. 1a-1c); and 
	wherein said first blade has a cutting edge at an angle offset to a direction in which said first blade is movable towards the second blade (mobile spring blade 41 includes twist of sharp edge 48 into separate plane, therefore including angular offset of sharp edge 48 when blade 41 is moved towards blade 42, col. 1 lines 59-col. 2 line 27; figs. 1a-1c); 
	wherein said angle offset is caused by said a rotation of a portion of said first blade between a proximal and a distal end thereof (sharp edge 48 rotated via curvature of sharp edge when used, which extends between a proximal and distal end of blade 41, figs. 1a-1c).
	However, Christoudias fails to disclose an entirety of said second blade, from a proximal end thereof to a distal end thereof, is movable towards and away from said first blade by way of a pivot joint at a distal end thereof; said second blade has a concave side opening towards said first blade; wherein said first blade has a cutting edge at an angle offset to a direction in which said first and said second blade are movable towards and away from each other.
	Wakefield teaches (abstract; para. [0011]), in the same field of endeavor, nail clippers including first and second legs (110 and 150), an entirety of the first leg and an entirety of the second leg movable towards and away from each other by way of a pivot joint at a distal end thereof (first and second cutting legs rotatably movable with respect to each other via rotation point 199 on proximal end, para. [0011]), for the purpose of providing the capability of rotating the device between an open and closed position, enabling the operator to reduce the mobility of the digit while cutting the nail (para. [0013]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Christoudias’ device with the rotatable movement of each blade, as taught by Wakefield, in order to enable the operator to reduce the mobility of the digit while cutting a nail when desired.
	Christoudias (as modified) still fails to teach said second blade has a concave side opening towards said first blade; wherein said first blade has a cutting edge at an angle offset to a direction in which said first and said second blade are movable towards and away from each other.
	Steinman teaches (col. 2 line 52-col. 3 line 10; figs. 1-3), in the same field of endeavor, nail clippers including a first and second blade (24 and 26, respectively), wherein the second blade further comprises a concave side opening towards the first blade (blade portions include semi-elliptical portion coming together to form elliptical cavity via concave upper and lower surfaces, col. 2 lines 52-62; figs. 1-3), for the purpose of simulating the general curvature of the toenail of an average user (col. 2 lines 52-62).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Christoudias’ (as modified) the sharp blade to include a concave side opening as claimed, as taught by Steinman, in order to simulate the general curvature of the toenail of an average user.
	Christoudias (as modified) further teaches wherein said first blade has a cutting edge at an angle offset to a direction in which said first and said second blade are movable towards and away from each other (combination teaches first and second blades movable towards and away from each other, sharp blade 41 of Christoudias includes angular offset relative to plane of movement of device via sharp edge 48 rotated out of plane, figs. 1a-1c).
	Regarding claim 12, Christoudias (as modified) teaches the device of claim 11. 
	However, Christoudias (as modified) fails to teach wherein said angle of offset of said first blade relative to said direction that said first and said second blade are movable towards and away from each other is between 25 and 35 degrees.
	Christoudias (as modified) teaches that the angle of the cutting edge of the sharp blade needs to be optimized to be “continuously maintained in rotation around the fixed axis of… the rigid blade” (col. 1 line 59-col. 2 line 3). As seen in figs. 1-3 of Christoudias, the cutting edge penetrates the plane of the opposing blade at the cutting point, and as such the angle of the sharp blade is disclosed to be a result effective variable in that changing the angle of the sharp blade affects the cutting point and penetration of the plane of the opposing blade. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Christoudias (as modified) by making the angle of the sharp blade to be between 25 and 35 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 14, Christoudias (as modified) teaches the device of claim 12. Christoudias (as modified) further teaches wherein the shape of said first blade is a semi-ellipse lying within a single plane (blade include semi-elliptical portion including at least a portion lying within a single plane, since Christoudias (as modified) teaches a semi-elliptical portion which would move within a single plane, see figs. 1-3 of Steinman).
	Regarding claim 15, Christoudias (as modified) teaches the device of claim 11. Christoudias (as modified) further teaches wherein said concave side of said second blade is adapted to hold a ventral side of a toe or finger (following limitation is functional, one of ordinary skill would’ve understood second blade of Christoudias (as modified) is capable of supporting a ventral side of a finger/toe while the sharp blade scrapes against a nail of a finger/toe, since Christoudias discloses the blades working to perform a cutting operation and would therefore be capable of supporting a secondary structure including a finger/toe during the cutting operation, col. 4 lines 39-47).
	Regarding claim 16, Christoudias (as modified) teaches the device of claim 15. Christoudias (as modified) further teaches wherein said angle offset of said first blade is adapted to be scraped across a dorsal side of said toe or said finger while said second blade holds said ventral side of said toe or said finger (following limitation is functional, one of ordinary skill would’ve understood first blade of Christoudias (as modified) is capable of scraping across a dorsal side of a toe/finger while second blade holds ventral side of toe/finger, since Christoudias discloses the blades working to perform a cutting operation and would therefore be capable of supporting a secondary structure including a finger/toe during the cutting operation, col. 4 lines 39-47).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Christoudias in view of Wakefield and Steinman as applied to claim 11 above, and further in view of McBride (US 2009/0308211 A1) (previously of record).
	Regarding claim 13, Christoudias (as modified) reaches the device of claim 11.
	However, Christoudias (as modified) fails to teach wherein said angle is 30 degrees.
	McBride teaches (paras. [0016]-[0022]; figs. 1-7), in the same field of endeavor, a hand tool including a first (upper tool member 26 including cutting portion 101, para. [0042]; figs. 1 and 8) and a second blade (lower tool member 28 including cutting portion 121, para. [0045]; figs. 1 and 8), the first blade has a cutting edge at an angle offset to a direction in which the first and second blade are movable towards and away from each other (cutting portion 101 pivotable into secondary plane in figs. 4-5, which one of ordinary skill would’ve understood to be at an angle offset from a direction of movement of upper and lower tool member as depicted in figs. 6-7), wherein the angle is 30 degrees (rotational angle may be 30 degrees, para. [0022]), for the purpose of providing the user with a selected tool operation angle, allowing for a variable angle of attack and with substantial leverage allowing ease of tool use by aged, arthritic and otherwise handicapped people whether they are left or right handed (para. [0022]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Christoudias’ (as modified) device to include an angular offset of 30 degrees, as taught by McBride, in order to provide the user with a selected tool operation angle, allowing for a variable angle of attack and with substantial leverage allowing ease of tool use by aged, arthritic and otherwise handicapped people whether they are left or right handed.
Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christoudias in view of Wakefield and Steinman as applied to claim 15 above, and further in view of Gaillard (US 5437679) (previously of record).
	Regarding claim 17, Christoudias (as modified) teaches the device of claim 15. Christoudias (as modified) further teaches a method of using said scraping device of claim 15 (see rejection of claim 15 above).
	However, Christoudias (as modified) fails to teach wherein said concave side of said second blade is placed against said ventral side of said toe or said finger and said cutting edge of said first blade, while at an acute angle to said toe or said finger, is scraped in a distal or proximal direction relative to said toe or said finger.
	Gaillard teaches (col. 4 line 55-col. 5 line 38; figs. 11-14), in the same field of endeavor, a nail splitter including a second blade placed against a ventral side of a toe (separator tongue 14 placed beneath nail on distal end of toe and therefore ventral side of toe, fig. 11) and a cutting edge of a first blade is scrapped in a distal or proximal direction relative to said toe or said finger (cutter 12 slides beneath cuticle and therefore moves in at least proximal direction, col. 5 lines 1-23; figs. 11-12), for the purpose of providing a mechanism to remove an ingrown toenail when desired (col. 4 lines 55-60).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Christoudias’ (as modified) device with the method of using the device as claimed, as taught by Gaillard, in order to provide a mechanism to remove an ingrown toenail when desired.
	Regarding claim 18, Christoudias (as modified) teaches the method of claim 17. Christoudias (as modified) further teaches wherein said scraping thins a central and/or lateral section of a nail of said toe or said finger (nail split throughout its entire length, encompassing at least a central and/or lateral section of the nail being removed and therefore thinned, col. 5 lines 25-32; figs. 11-13 of Gaillard).
	Regarding claim 19, Christoudias (as modified) teaches the method of claim 17. Christoudias (as modified) further teaches wherein said scraping smooths a central and/or lateral section of a nail of said toe or said finger (removal of ingrown toenail via nail splitting throughout its entire length, allows nail to grow back straight, which one of ordinary skill would’ve understood to encompass smoothing of the nail of at least a central and/or lateral section since the entire nail is split, col. 5 lines 25-32; figs. 11-13 of Gaillard).
	Regarding claim 20, Christoudias (as modified) teaches the method of claim 19. Christoudias (as modified) further teaches wherein said scraping removes a growth attached to a side or central section of said toe or said finger (ingrown section removed via nail splitting throughout its entire length, which one of ordinary skill would’ve understood to encompass at least a central and/or lateral section of the nail, figs. 11-14 of Gaillard).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771